Citation Nr: 1812473	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In October 2015, the Board remanded the case for additional development.  

In a March 2016 rating decision, service connection was granted for pes planus with plantar fasciitis and valgus heels.  This represents a full grant of the benefit sought with respect to that issue.  

In accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's right knee disability is related to service, which was received in August 2017.  The Veteran was provided with the opinion in December 2017 and afforded an opportunity to submit additional evidence.  

Other additional evidence was received subsequent to the most recent supplemental statement of the case issued in March 2016.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).



FINDING OF FACT

The Veteran's right knee disability was not manifested during service or within the initial year after separation and is not otherwise related to service, or caused or aggravated by service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a veteran's discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.  

II.  Analysis

The Veteran asserts entitlement to service connection for a right knee disability.  He maintains that a right knee disability had its onset during service as a result of injury.

The June 1982 service entrance examination report shows that the lower extremities were normal.  Occasional aches were noted to pertain to the left knee, not the right.  A December 1987 service treatment record reflects complaints of pain in both knees for three days and the assessment was chondromalacia patella.  Based on the foregoing the Veteran is presumed to have been in sound condition with respect to the right knee at service entrance.  There is no clear and unmistakable evidence that demonstrates that a right knee disability existed prior to service to rebut the presumption.  See 38 U.S.C. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  

In addition, the March 1988 separation examination shows that the lower extremities were normal and his lower extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On the accompanying report of medical history, he denied having a trick or locked knee.  

A March 2012 VA examination report reflects that arthritis of the knee was not shown on imaging studies.  VA treatment records in August 2014 show early arthritis of both knees status post arthroscopy in July 2014.  

A February 2016 VA examination was conducted pursuant to the Board's October 2015 remand.  The examiner provided an opinion that it is less likely than not that the Veteran's current right knee disability is related to service.  The examiner stated that the acute right knee injury sustained on active duty resolved prior to separation, noting no knee symptoms reported on the separation examination report.  In addition, no evidence of a chronic right knee disability within the initial year after separation was noted, and no continuity of symptomatology was reported.  The examiner determined that the Veteran's current right knee osteochondral defect, patellar chondromalacia, degenerative joint disease, medial meniscus tear and plica excision are not a continuation of the right knee condition shown during active duty.  Rather, the diagnoses were attributed to age, as well as a right the knee injury sustained after service, which was noted to have likely occurred while the Veteran was working at Discount Tire in approximately 2011 or 2012.  The examiner noted that the impression of magnetic resonance imaging (MRI) in September 2012 was non-displaced tear involving the body and posterior horn of the medial meniscus, and chondromalacia involving the medial facet of the patella.  

The VA examiner reported that there is no medical evidence attributing the cause of the Veterans current knee condition to his service-connected bilateral ankle conditions or his service-connected left knee condition.  It was noted that medical literature from the National Institutes of Health (NIH) site on degenerative joint disease and PubMed does not support degenerative joint disease (arthritis) causing degenerative joint disease in another joint, either directly or due to favoring an unafflicted joint because of pain in the injured joint.  Risk factors were noted to include aging, genetics, being overweight, and previous fractures or injuries to the specific joint.  

Consistent with the February 2016 VA opinion is the August 2017 VHA expert medical opinion.  The VHA opinion specifically states that there is no evidence that right knee arthritis manifested during service.  Further, no evidence that any of the Veteran's service-connected disabilities, to include pes planus with plantar fasciitis and valgus heels, left knee strain, degenerative joint disease of the right ankle, and degenerative disease of the left ankle, singly or acting in concert, caused a leg length discrepancy or a severely abnormal gait.  Absent one of those factors, it was noted to be implausible and/or less than likely that the right knee would have been damaged by the foot and/or ankle disorders.  The VHA opinion unequivocally concludes that it is less than likely that the Veteran's current right knee disabilities are related to in-service disease or injury.  

The Board notes that although the Veteran testified to having been treated on numerous occasions for his knees during service, treatment was primarily for the service-connected left knee.  Although an August 1983 STR notes complaints of right knee pain, examination of the right knee was normal, and as noted above, normal at separation.  

The Veteran is competent to report his symptoms.  However, as a lay person with no reported medical training, he lacks the requisite medical expertise to render an opinion regarding the etiology of his current right knee disability.  Accordingly, the Board finds the Veteran's statements regarding causation lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Moreover, the normal March 1988 separation examination weighs against a continuity of symptomatology and the March 2012 x-ray report of no arthritis weighs against a finding of arthritis manifesting within a year of service.  As such, a competent medical opinion is required to decide the complex medical question of this claim.  

The competent opinion rendered by a VA physician in February 2016, as well as the August 2017 VHA expert medical opinion, find no such correlation.  The opinions are persuasive evidence against the nexus element of the claim.  The VHA opinion is unequivocal, consistent with the record, and accompanied by a sufficient rationale.  Thus, the Board affords the VHA opinion the greatest probative value.  

In sum, the preponderance of the evidence is against the claim, particularly the nexus element of direct service connection and secondary service connection.  Thus, there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a right knee disability is not warranted.  


ORDER

Service connection for a right knee disability is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


